630 So.2d 1097 (1994)
CITY OF MELBOURNE, Petitioner,
v.
Joseph Albert PUMA, Respondent.
No. 81652.
Supreme Court of Florida.
February 3, 1994.
Paul R. Gougelman and Michael R. Riemenschneider of Reinman, Harrell, Graham, Mitchell & Wattwood, P.A., Melbourne, for petitioner.
Ralph Geilich, Melbourne, for respondent.
Sherry A. Spiers, Asst. Gen. Counsel, and Jonathan A. Glogau, Asst. Atty. Gen., Dept. of Legal Affairs, Tallahassee, amicus curiae for Florida Dept. of Community Affairs and Robert A. Butterworth, Atty. Gen., State of Fla.
Nancy Stuparich, Asst. Gen. Counsel and Jane C. Hayman, Deputy Gen. Counsel, Tallahassee, amicus curiae for Florida League of Cities, Inc.
Eden Bentley, Asst. County Atty., Melbourne, amicus curiae for Brevard County.
John J. Copelan, Jr., County Atty. for Broward County, and Barbara S. Monahan, Asst. County Atty., Fort Lauderdale, amicus curiae for Broward County.
PER CURIAM.
We have for review City of Melbourne v. Puma, 616 So.2d 190 (Fla. 5th DCA 1993). Jurisdiction was initially accepted based on conflict among district courts of appeal. We find that our recent decision in Board of County Commissioners v. Snyder, 627 So.2d 469 (Fla. 1993), resolves the conflict. Accordingly, we remand this case to the court below for further consideration consistent with our opinion in Snyder.
It is so ordered.
BARKETT, C.J., and OVERTON, McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.